191 F.2d 856
Anne K. GOSSMANN, Transferee of Model Farms Dairy, Appellant,v.Seldon R. GLENN, Collector of Internal Revenue, Appellee.
No. 11268.
United States Court of Appeals Sixth Circuit.
October 11, 1951.

Appeal from the United States District Court for the Western District of Kentucky at Louisville; Roy M. Shelbourne, Judge.
Skaggs, Hays & Fahey, Louisville, Ky., Wm. Mac Kenzie, Jr., Louisville, Ky., of counsel, for appellant.
Theron L. Caudle, Charles Oliphant, Ellis N. Slack, Washington, D. C., David Walls, and Charles F. Wood, all of Louisville, Ky., Henry L. Spencer, Washington, D. C., Dee Hanson, Washington, D. C., for appellee.
Before ALLEN, MARTIN and McALLISTER, Circuit Judges.
PER CURIAM.


1
This appeal from the dismissal by the District Court of the taxpayer's complaint, asserting a claim for refund of taxes based on the disallowance of a claimed deduction as an alleged ordinary and necessary business expense, came on to be heard; and the transcript of record and the oral arguments and briefs of the attorneys for the contending parties have been duly considered;


2
And it appearing that the findings of fact of the District Court are supported by substantial evidence and are not clearly erroneous, and that the court's conclusions of law are based upon sound and correct legal principles;


3
It is ordered that the judgment of the District Court be affirmed. 91 F.Supp. 1005.